Opinion filed October 22, 2020




                                      In The


        Eleventh Court of Appeals
                                    __________

      Nos. 11-20-00135-CV, 11-20-00136-CV, & 11-20-00137-CV
                                    __________

                              IN RE BILLIE DEAN


                         Original Mandamus Proceedings

                      MEMORANDUM OPINION
      Relator, Billie Dean, filed these three original petitions for writ of mandamus
or writ of prohibition related to the proposed settlement of a wrongful death lawsuit
on behalf of E.M.D. and C.D.D. by Real Party in Interest, Jennifer Payne, who has
been appointed the guardian of the children. Relator has appealed the appointments
of Real Party in Interest as the children’s guardian in our Cause Nos. 11-20-00042-
CV, In re E.M.D., and 11-20-00043-CV, In re C.D.D.
      In Cause Nos. 11-20-00135-CV and 11-20-00136-CV, Relator requests that
we instruct the Honorable Christopher Clark, presiding judge of the County Court at
Law No. 2 in Ector County, to dismiss applications to establish management trusts
for the settlement proceeds that were filed by Real Party in Interest in Cause
Nos. G1297-CC and G1298-CCL2 and that we stay the county court at law
proceedings to the extent that Real Party in Interest “seeks to settle the wrongful
death lawsuit” pending final determination of the two appeals. In a supplemental
petition for writ of mandamus, Relator also requests that we declare that orders
entered by Judge Clark on June 30, 2020, are “void as a matter of law and of no
effect.”
      In our Cause No. 11-20-00137-CV, Relator requests that we instruct the
Honorable W. Stacy Trotter, presiding judge of the 358th District Court, to vacate
an order entered on May 18, 2020, in Cause No. B-20-03-0342-CV. In that order,
Judge Trotter set a “friendly suit hearing” in the wrongful death litigation for
May 28, 2020. Relator also requests that we stay all proceedings in Cause No. B-
20-03-0342-CV pending final determination of the related appeals. Finally, in a
supplemental petition for writ of mandamus, Relator requests that we order that Real
Party in Interest lacks authority to commence new litigation while her appointments
as guardian of E.M.D. and C.D.D. are on appeal.
      On this same date, we have issued an opinion in which we resolved our Cause
Nos. 11-20-00042-CV, In re E.M.D., and 11-20-00043-CV, In re C.D.D. In that
opinion, we held that Judge Clark’s June 30, 2020 orders are not void and that
Judge Clark did not abuse his discretion when he appointed Real Party in Interest to
be the guardian of the children. Therefore, Relator’s requests that we stay the
proceedings in the county court at law and in the district court pending a final
determination of the two appeals, that we declare Judge Clark’s June 30, 2020 orders
to be void and of no effect, and that we order that Real Party in Interest does not
have authority to commence new litigation while her appointments as guardian of
the children are on appeal are moot. See Heckman v. Williamson Cty., 369 S.W.3d
137, 162 (Tex. 2012) (“[A] case is moot when the court’s action on the merits cannot
                                         2
affect the parties’ rights or interests.”); In re Kellogg Brown & Root, Inc., 166
S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case becomes moot if a
controversy ceases to exist between the parties at any stage of the legal
proceedings.”). Accordingly, we dismiss these original proceedings.




                                                                   JOHN M. BAILEY
                                                                   CHIEF JUSTICE


October 22, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3